Citation Nr: 0944206	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-26 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Veteran and his spouse appeared and testified at a 
personal hearing in July 2006 before the undersigned Veterans 
Law Judge sitting in St. Petersburg, Florida.  A transcript 
of the hearing is contained in the record.

This appeal was previously before the Board in January 2007 
where it was remanded for additional development.  The case 
has been returned to the Board for further appellate 
consideration.

Previously on appeal was the issue of service connection for 
posttraumatic stress disorder (PTSD).  In June 2009 the 
Appeals Management Center granted the Veteran's claim for 
service connection for PTSD.  As this is a full grant of the 
benefits sought on appeal with respect to this issue, it is 
no longer on appeal.  Consequently, the only issue currently 
before the Board is the one listed on the cover page.


FINDING OF FACT

A chronic skin disorder was not shown in service or for many 
years thereafter, and there is no competent evidence 
suggesting the Veteran's currently diagnosed skin disorder is 
related to service. 




CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, an October 2002 letter, issued prior to the 
decision on appeal, and an April 2007 letter provided notice 
regarding what information and evidence is needed to 
substantiate the Veteran's claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The April 2007 letter advised the Veteran 
how disability evaluations and effective dates are assigned, 
and the type evidence which impacts those determinations.  
The claim was last adjudicated in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran, including the Veteran's service treatment records, 
service personnel records, post-service treatment records, 
Social Security Administration (SSA) records, and a hearing 
transcript.

The Board notes that a VA examination has not been afforded 
in this case.  However, the Board concludes that such 
examination is not necessary based on the facts presented.  
In this regard, as will be shown below, there is no credible 
evidence of a skin rash in service, nor any medical evidence 
suggesting a relationship between his current disorder and 
service.  For that reason the Board finds that a medical 
examination and/or opinion is not required in this case.  
38 C.F.R. § 3.303(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process by providing 
evidence, photographs, and argument in support of his claim.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran contends that his skin disorder is due to 
exposure to herbicide agents.  The Board observes that in 
some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).  The Veteran served in Vietnam, and 
therefore, he is presumed to have been exposed to herbicides 
during such service in the absence of affirmative evidence to 
the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  
Additionally, 38 C.F.R. § 3.307(a)(6)(ii) chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the Veteran was exposed to an herbicide agent.  

The Veteran contends in statements and testimony during his 
July 2006 hearing, that he began suffering from an itchy rash 
and breakouts covering most of his body shortly after serving 
in Vietnam, during service in Germany.  His service personnel 
records reflect that his post Vietnam service in Germany 
began in January 1971.  The Veteran also contends that these 
rashes come and go roughly every three to six months, and 
that he sought treatment for these rashes in service while 
stationed in Germany and New Mexico.  

A review of the claims file shows that there are very few 
service treatment records for the Veteran.  Where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, a 
thorough review of the Veteran's claims file and medical 
records was undertaken with this heightened obligation in 
mind.  

The limited service treatment records available include a 
July 1971 entry indicating that the Veteran had a mole 
removed from his nose.  In the Report of Medical History 
associated with his August 1971 discharge examination, the 
Veteran denied having ever suffering from any skin diseases, 
tumors, or growths.  In September 1971, on physical 
examination, it was noted that the Veteran's skin was normal.  
The Veteran indicated during testimony that he did not have 
an outbreak at the time of discharge.

The Veteran indicated in his notice of disagreement in 2003, 
that he initially sought treatment in 2002.  A September 2002 
VA treatment note requested a dermatology consultation, and 
noted that the reasons for the consultation were that the 
Veteran suffered from recurrent molluscum contagiosum for 
many years, but that it was getting worse, with increasingly 
frequent attacks, pruritus and scarring.  A December 2002 VA 
treatment record noted that the Veteran was treated for 
cellulitis and an abscess on his upper arm and forearm.  

In April 2003 the Veteran had a dermatology consultation at 
the VA, where it was noted that the Veteran complained of 
itching that was not confined to the papules, and that no new 
papules had occurred but that the two on his nose had grown 
larger and he wanted them removed.  The Veteran also reported 
that topical steroids did not stop the itching sensation.  
The dermatologist noted normal appearing epidermis between 
papules, where the Veteran indicated pruritis (itching).  The 
dermatologist also noted that the Veteran had some dryness of 
epidermis but no evidence of dermatitis or eczema.  The 
preoperative diagnosis was to rule out 
infundibulofolliculitis, follicular occlusion, fibrous 
papulosis of the face adnexal papules and lichen planus.  A 
second April 2003 VA treatment note gave a brief clinical 
history of multiple skin-colored sparsely distributed 
widespread papules associated with generalized pruritus.  The 
microscopic examination and diagnosis of the previous 
biopsies was noted to be dermatofibroma.  A June 2003 
dermatology visit noted that the Veteran reported multiple 
itchy bumps which started approximately 25 years ago when the 
Veteran was in Vietnam.  It was noted that his prior lesions 
cleared and a few had started again.  Biopsies were taken 
from the Veteran's forearm and upper back, and it was noted 
that "rare eosinophils" were present and that only focal 
follicular spongiosis was seen.  The examiner noted that the 
findings were more consistent with the clinical impression of 
atopic dermatitis than infundibulofolliculitis.  The examiner 
gave an impression of probable follicular atopic dermatitis.  
In October 2005 he was noted to have sought treatment for an 
unknown skin disorder.  On physical examination the Veteran's 
skin was noted to have numerous tag-like nodules over the 
face and several scattered darkened small maculae and nodules 
over the body.  The Veteran was assessed with having a rash 
and referred to dermatology.  

The Veteran was scheduled for a dermatology appointment in 
February 2006 but cancelled the appointment.  Later VA 
treatment records from 2007 to 2009 noted no additional 
treatment for a skin disorder, though the Veteran's medical 
history is noted to include a not-elsewhere classified skin 
disorder.  

The Veteran, in conjunction with his claim, supplied photos 
of his thighs, back, and torso indicating the extent of his 
skin disorder.

A review of the entire claims file does not indicate that the 
Veteran has been diagnosed with a skin disorder for which 
presumptive service connection based on herbicide exposure is 
warranted.  Thus, the regulatory presumptions under 38 C.F.R. 
§ 3.307, 3.309(e) are not for application.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  

The Veteran asserts that a skin condition has been present on 
and off since his period of active military service and is 
related thereto.  Additionally, during the July 2006 hearing 
the Veteran's wife testified that she had known the Veteran 
before he went in service, but that she did not know of him 
having a skin condition back then because she did not see him 
that often.  She noted that she was able to get him to see a 
doctor about his condition in 2001 after they got back 
together.  

The Veteran is competent to report the symptoms he experience 
in service and thereafter, and his wife is competent to 
report what she has witnessed.  Buchanan v. Nicholson, 451 
F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, the Board 
notes the Veteran's wife has not testified to witnessing any 
skin rash during or shortly following service or for many 
years thereafter.  In any event, the Board finds that the 
Veteran's denial of having ever had a skin rash on his 1971 
separation examination is more credible than the Veteran's 
contentions raised in conjunction with the current claim and 
made more than 30 years after his discharge from service.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
(Board can consider bias in lay evidence and conflicting 
statements of the veteran in weighing credibility).

In summary, the negative findings on the Veteran's separation 
examination, including his denial of ever having a skin rash 
at his separation in 1971, and the lack of treatment for any 
skin rash until 2002, more than 30 years after his discharge 
from service are more probative than the Veteran's 
contentions.  See Buchanan, 451 F.3d at1336-37 (the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence).  
While a VA treatment report noted the Veteran reporting to 
the clinician that the onset of the rash was in Vietnam 25 
years ago, such statement only records the Veteran's 
contention without any medical opinion being provided.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a health care professional). 
 
The only opinion of record linking his current disorder to 
service is the Veteran's.  However, the Veteran is not 
competent to render an opinion as to the etiology of his skin 
disorder as such requires medial expertise.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  Indeed, multiple tests and 
biopsies were conducted to diagnose his current disorder.  
Thus, his opinion as to the etiology of the condition is not 
competent medical evidence.  Moreover, there is no medical 
opinion of record even suggesting a relationship between his 
current condition and service, and as noted above, the 
condition is not a disorder linked to herbicide exposure.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and service connection for a 
skin disorder, to include as due to exposure to an herbicide 
agent, is not warranted. 

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


